Exhibit 99.1 CONTACT:Investor Relations(214) 792-4415 SOUTHWEST AIRLINES REPORTS SECOND QUARTER EARNINGS DALLAS, TEXAS – July 21, 2009 – Southwest Airlines (NYSE:LUV) today reported its second quarter 2009 results.Net income for second quarter 2009 was $54 million, or $.07 per diluted share, compared to $321 million, or $.44 per diluted share, for second quarter 2008.Excluding special items, second quarter 2009 net income was $59 million, or $.08 per diluted share, compared to $121 million, or $.16 per diluted share, for second quarter 2008.The second quarter 2009 results, excluding special items, of $.08 per diluted share exceeded Thomson’s First Call mean estimate of $.07 per diluted share.Refer to the reconciliation in the accompanying tables for further information regarding special items. Second Quarter 2009 Financial Highlights: · Total operating revenues of $2.6 billion · Net income, excluding special items, of $59 million · Net income per diluted share, excluding special items, of $.08 · Cash flow from operations of $135 million · Raised $540 million through financing activities · Repaid $400 million borrowed in 2008 on our $600 million revolving credit facility Second Quarter 2009 Awards & Recognitions: · For the sixteenth year in a row, Southwest led the airline industry in Customer Satisfactionaccording to the American Customer Satisfaction Index · Ranked among the top ten companies in MSN Money’s Customer Service Hall of Fame · Named theBest Low-Cost Carrier and Best Domestic Airline Customer Service in Executive Travel Magazine’s annual Leading Edge Awards · Recognized as one of the Top 50 Companies for Supplier Diversity nationwide by the U.S. Hispanic Chamber of Commerce and PODER 360 magazine · Included in BusinessWeek’s ranking of the 50 Most Innovative Companies in the world · Southwest Airlines’ Rapid Rewards program was again honored in InsideFlyer magazine’s Annual Freddie Awards for Best Award Redemption, a distinction awarded to Southwest every year since that award category was introduced eleven years ago Gary C. Kelly, Chairman of the Board, President, and Chief Executive Officer, stated:“In second quarter 2009, we reported a profit. In, without a doubt,one of theworst revenue environments for the airlines,ever, this is an enormous achievement by the Employees of Southwest Airlines. I am exceptionally proud of them, their Warrior Spirits, and their terrific operational and Customer Service results. We continue to stay focused on weathering this economic storm and managingalarming jet fuel price volatility. Thanks to the superb efforts of our People, we have a tremendous body of work completed, underway, and planned to sustain our financial health by enhancingthe Customer Experience andgenerating substantial new revenue opportunities.In that regard, we recently implemented several programs and processes and have more planned for the fall, including the launch of a new and improved southwest.com, and several related products and initiatives. “While our second quarter unit revenue trends outperformed the industry, our total operating revenues were down almost nine percent from a year ago and six percent on a unit basis.Demand for business travel remains weak, and we continue to stimulate traffic with more discounted and promotional fares.Unless demand rebounds significantly, we expect third quarter 2009 unit revenues to decline year-over-year more than the second quarter decline of six percent due to more difficult comparisons. /more “Our second quarter 2009 unit costs, excluding special items, declined 4.6 percent from second quarter 2008.Even with approximately $60 million in unfavorable cash settlements from derivative contracts in the second quarter 2009, our economic fuel costs decreased 22.8 percent to $1.79 per gallon, including taxes.Although market prices have continued to trend higher since the beginning of the year, we continue to benefit from the decline in energy prices from last year’s unprecedented levels.Consequently, based on our third quarter derivative position and current market energy prices, we anticipate our third quarter 2009 economic jet fuel costs, including taxes, to decline significantly year-over-year to the $2.15 per gallon range." As of yesterday, the Company had derivative contracts in place for over 30 percent of its estimated third quarter 2009 fuel consumption and over 45 percent of its estimated fourth quarter 2009 fuel consumption capped at a weighted average crude-equivalent price in the low $70 per barrel range; approximately 50 percent in 2010 capped at a weighted average crude-equivalent price in the mid $70 per barrel range;and modest positions in 2011through 2013.The total market value (as of yesterday) of the Company's net fuel derivative contracts for the remainder of 2009 through 2013 reflects a net liability of approximately $805 million.
